Crain, J. (concurring).
This is an appeal by the defendant from an order of the City Court of the City of New York, county of New York, which denied the defendant’s motion made pursuant to rule 106 of the Rules of Civil Practice to dismiss the complaint on the ground that the City Court of the City of New York did not have jurisdiction.
This contention was based on the fact that the summons in the action was served upon the defendant in Albany, N. Y. Section 27 of the City Court Act, effective January 1, 1927, expresssly authorizes such service outside the city of New York, but defendant, appellant, contends that said section 27 is unconstitutional. The City Court was a local statutory court of inferior jurisdiction. By constitutional amendment it became a constitutional court, its territorial jurisdiction was enlarged and the amount recoverable in it in certain cases was increased, but it remained an inferior and local court. The only words in the amended Constitution changing or enlarging the territorial jurisdiction of the City Court of the City of New York are “ it shall have the same jurisdiction and power throughout the city of New York, under the name City *300Court of the city of New York, as it now possesses within the county of New York and the county of Bronx.” The balance of section 15 of article 6 of the amended Constitution relates to jurisdiction of the subject-matter as distinguished from territorial jurisdiction. The reason why section 15 of article 6 of the amended Constitution provides that the court shall have “ original jurisdiction * * * in actions for the recovery of money only in which the complaint demands judgment for a sum not exceeding three thousand dollars, and interest, and in actions of replevin, * * * where the property involved does not exceed in value the sum of three thousand dollars,” is that such language alters its jurisdiction as previously limited by statute;. (N. Y. City Court Act of 1920, §§ 18, 19, 20.) The reason why the words “ concurrent with the Supreme Court ” follow the words “ original jurisdiction ” in the clause in question is that but for them it might be urged that the jurisdiction conferred was within the territory named “ exclusive.” They serve no other purpose. Were the jurisdiction conferred intended to be co-extensive, that term would be used, or in lieu of it such words as “ the same jurisdiction ” as would be employed. (N. Y. City Court Act of 1920, § 20.) “ Concurrent ” is not a synonym of “ co-equal ” or of “ co-extensive.” The error below was in holding in substance that it was. “ Concurrent ” is the opposite of “ exclusive.” The first part of section 18 of article 6 of the amended Constitution applies exclusively to inferior local courts created by the Legislature. The City Court of the City of New York as now existing is not such a court. The part of the section referred to beginning with the words “ but it may provide [referring to the Legislature] that the territorial jurisdiction in civil cases of any inferior or local court * * * shall extend throughout the county or counties in which such city may be located ” confers upon the Legislature the power stated, but does not confer upon it power to extend the territorial jurisdiction beyond the confines of such counties. The amended Constitution did not confer territorial jurisdiction upon the City Court beyond the confines of such counties and the Legislature was not empowered to do so. The act pursuant to which service of the summons was made in Albany county, the constitutionality of which is challenged, was, therefore,, unconstitutional, and the order appealed from must be reversed.